DETAILED ACTION
Applicants' arguments, filed July 1, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30-37 stand rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S.P. 7,091,236) in view of Dillaha (U.S. 2008/0260823) (both references provided on IDS dated 2/18/2021).
	Roberts teaches a method of increasing the oral bioavailability of glycopyrrolate to a patient receiving glycopyrrolate therapy comprising administering to the patient a pharmaceutical tablet comprising about 1 mg to about 10 mg of glycopyrrolate under fasted conditions, wherein the administration results in an increase of the maximum plasma concentration (Cmax) and the extent of absorption of glycopyrrolate at t=24 hours (AUC0-24hrs) as compared to the administration of glycopyrrolate under fed conditions (col.2, lines 20-29 and Claim 1). The tablet may include emulsifying agents (col
	Roberts does not explicitly teach that the tablet is orally disintegrating. 
	Dillaha teaches an orally disintegrating tablet comprising glycopyrrolate for treating sialorrhea (see entire document, particularly [0010] and Example 1). ODTs result are highly porous tablets having a high specific surface area [0021-0024]. ODT tablets can be made by lyophilization and demonstrate improved bioavailability and adsorption [0021].  The glycopyrrolate may be present at about 1-10 mg, preferably 1-2 mg [0031-0032]. The ODT may include fillers, binders, and wetting agents (aka dispersants) [0018]. 
	Dillaha does not explicitly teach administration to a fasted patient. 
	It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Roberts to formulate the tablet as an orally disintegrating tablet given the teachings of Dillaha. The recited wherein clause recites a reference tablet without defining the reference tablet. The claimed “reference tablet” is interpreted under the broadest reasonable interpretation of MPEP 2111 to include any tablet having 0.5-2mg of glycopyrrolate.
	A skilled artisan would have had reasonable expectation of success in increasing the oral bioavailability of glycopyrrolate using an ODT based on the teaching of Dillaha that lyophilized ODTs provide improved bioavailability and the testing of Roberts that liquid suspensions of glycopyrrolate provide improved bioavailability. With regard to the latter, a skilled artisan would understand that ODTs dissolve in the oral cavity to form liquid suspensions in saliva. 
With regard to the claimed dose of glycopyrrolate, the claimed amount overlaps with or lies inside the amount taught by the prior art, so a prima facie case of obviousness is established. MPEP 2144.05(I). 
With regard to the recited pore diameter, ODTs have many pores of various sizes and the narrowest claim (i.e. claim 37) is met by having a plurality pores with an average size in the range of 10 microns to 15 microns. Further, a skilled artisan would have been motivated to modify the pore size in order to provide the desired surface area and disintegration properties.


Obviousness Remarks
Applicants have amended claim 1 to require that the ODT “results in increased rate and extent of absorption of glycopyrrolate without a statistically different time to achieve maximum plasma concentration as compared to administration of a swallowed reference tablet comprising an equivalent amount of glycopyrrolate, under fasted conditions. Applicants submit that Roberts is based on a comparison to administration of a patient in the fed state, but does not teach increasing bioavailability relative to administration to a fasted patient. For this reason, Applicants allege the obvious rejection should be withdrawn. 
Examiner disagrees. Dillaha teaches administration of an ODT having 0.5-2mg of glycopyrrolate and Roberts teaches fasted administration is preferred to improve bioavailability. The amended wherein clause still permits the reference tablet to take many forms. For example, the reference swallow tablet may contain at least a portion of the glycopyrrolate in highly compressed form which does not fully release in the GI tract. A skilled artisan would expect the ODT to absorb faster and more fully than a reference tablet containing at least some of glycopyrrolate in highly compressed form which does not release in the Gi tract. Since the reference tablet is permitted to be highly compressed by the instant claims, Applicants argument is unpersuasive. 

Applicants argue that Dillaha teaches generally that ODTs are prepared by lyophilization and demonstrated to improve absorption and bioavailability, but that Dillaha fails to specifically define what the improvement is relative to. Thus, Dillaha does not specify (i) increased rate of absorption, (ii) increased extent of absorption, and (iii) no statistically different time to achieve maximum plasma concentration. 
While Dillaha may not specify the parameters used by Applicants, Applicants do not specify many parameters of the instantly recited reference tablet. Of the few parameters used to define the recited reference tablet, “without having a statistically different time to achieve maximum plasma concentration” is not defined by the instant specification.  The standard deviation of the Tmax is not calculated (See table 2, 5th column, 2nd row) and the instant specification lacks guidance as to how statistical significance would be calculated. As such, any hypothetical compressed tablet having a vaguely similar Tmax to an ODT but less rate and extent of absorption would suffice as a reference tablet. Given the lack of a defined reference tablet, Applicants argument is unpersuasive.  

Applicants argue that claims 35-37 recite that the mean pore diameter of the claimed ODT formulation is within the recited range. 
Examiner disagrees. Under the broadest reasonable interpretation of the instant claims as set forth in MPEP 2111, only a plurality of pores must have an average size falling within the instantly recited range. 


Conclusion
No claims are currently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612